          CASE 0:20-cv-01060-JRT-ECW Doc. 16 Filed 04/13/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA




                                                                  WARREN E. BURGER FEDERAL BUILDING
                                                                        AND U.S. COURTHOUSE
                                                                               SUITE 342
                                                                        316 N. ROBERT STREET
        CHAMBERS OF
                                                                     ST. PAUL, MINNESOTA 55101
   U.S. MAGISTRATE JUDGE
                                                                            (651) 848-1890
  ELIZABETH COWAN WRIGHT

                                     Pro Se Project Referral Letter
April 13, 2021

Bereket Kahsai
4037 42nd Ave South
Minneapolis, MN 55406-3528

        RE:      Kahsai v. Reinstra et al 20-cv-1060 JRT/ECW

Dear Mr. Kahsai:

         Unlike criminal cases where there is a legal right to counsel, a person involved in a civil case has
no legal right to have the Court appoint a lawyer. However, the Minnesota Chapter of the Federal Bar
Association (FBA) operates a program that tries to connect unrepresented individuals who receive a Court
referral to the program with volunteer lawyers who may agree to donate time to talk about their cases.
The program is called the Pro Se Project. The Court is referring you to the Pro Se Project, and you may
be able to talk with a lawyer at no cost to you.
         Your participation in the Pro Se Project is voluntary. If you would like to participate, the Pro Se
Project Coordinator, Tiffany Sanders, will try to put you in contact with an attorney who will provide you
with a legal opinion about your claims or defenses and give you advice on how to proceed. The volunteer
lawyer is not expected to represent you.
        Regardless of whether you participate, every case in Federal Court is governed by the Federal
Rules of Civil Procedure and the Local Rules of the United States District Court for the District of
Minnesota. Just as a lawyer would, you will need to follow these rules. You will find information to help
unrepresented parties understand the basic procedures of the Court on the “Representing Yourself (Pro
Se)” page of the Court’s website at www.mnd.uscourts.gov.

       If you would like to participate in the Pro Se Project, you must tell the Pro Se Coordinator, Ms.
Sanders, whose contact information appears below. Ms. Sanders will inform the Court of your decision.
        Tiffany A. Sanders
        P.O. Box 24378
        Minneapolis, MN 55424
        612.965.3711
        proseproject@q.com
                                                             Sincerely,

                                                             s/Elizabeth Cowan Wright
